DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13, 15-17, 21-24, 31-32, 36, and 47-51 are under examination. 
Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is JP727; however, the skilled artisan would not modify JP727’s first and second coolant loops (including pipes 35 and 80, respectively, Figures 2-3) to replace the primary coolant loops 17 and pumps 16 on the right and left of the reactor 12. 	This arrangement is shown in Applicant’s Figure 1, with the claimed first and second coolant loops 30, 40 penetrating and circulating directly through the reactor 20. 
Response to Arguments
Applicant's arguments, see Remarks dated 12/22/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues that the loop shown in Figures 2-3 of JP727 is “not a coolant loop of the nuclear plant” because it is instead a “’temporary facility,’ rather than a part of a coolant loop of the nuclear plant.” Examiner agrees that coolant loop 35 is part of a coolant loop of the nuclear power plant. Applicant’s claim does not delimit the coolant loop to being a non-temporary coolant loop.  	Accordingly, the argument that JP727’s coolant loop is not a coolant loop in a nuclear power plant is unpersuasive. 
Applicant makes the same argument for the cited second coolant loop 80. Again, just because coolant loop 80 is a temporary installation of the nuclear power plant does not mean it is not a coolant loop of the nuclear power plant. 
Applicant argues that JP727’s secondary coolant loop 80 (Fig. 3) is not properly a “second coolant loop” because it is part of coolant loop 35. Looking at Figure 3, in order for the coolant running through loop 35 to access the loop 80, valve 36 must be opened and valve 33 closed. Only when valve 36 is opened and valve 33 is closed is the coolant in 35 re-routed from 35 to instead go into loop 80. Once loop 80 is closed off via the closing of valve 36 and re-opening of the valve 33, the coolant returns to the first loop 35. The fact that loop 80 is connected to, or branched off from, loop 35 is irrelevant. The claim does not state that the second coolant loop is not connected to the first coolant loop.  	Accordingly, the argument that coolant loop 35 and coolant loop 80 are the same loop is unpersuasive. 
Claim Objections
Claims 8 and 13 objected to because of the following informalities:  claim 8 recites “the the” and claim 13 recites “claim I” instead of “claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 15, 23, 24, 49, 50, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “JP727” (JP2016-102727A).
Regarding claim 1, JP727 teaches a method comprising:  	taking a nuclear power plant from a power-generating mode to a non-power-generating 5mode (“after stopping the operation of the BWR plant,” ¶ 53); 	after taking the plant to the non-power-generating mode, and while the nuclear plant is in the non-power-generating mode:  		providing a treatment solution comprising zinc within a portion of a first coolant loop (see Figs. 2 and 3: the first loop is the loop going from 23 to 22 through pipe 35) of the nuclear plant (e.g., “Zinc ions are implanted…The aqueous solution of zinc formate in the chemical solution tank 39 passes through the injection pipe 42 and flows in the circulation pipe 35,” ¶ 70; see also ¶ 139),10  		allowing the treatment solution to remain in the portion for a first treatment period (“set time,” ¶ 77), and  	 	removing the treatment solution from the portion of the first coolant loop (by opening valve 36 and closing valve 33, coolant leaves the loop of pipe 35 and is instead re-routed into the loop of pipe 80), wherein said removing comprises transferring the solution from the portion of the first coolant loop to a portion of second (80) of the nuclear plant;  	allowing the solution to remain in the portion of the second coolant loop for a second treatment period (implicit; the treatment period corresponds to the amount of time the solution is in the portion of loop 80); 	removing the solution from the portion of the second coolant loop (closing valve 36 and re-opening valve 33 causes the coolant in loop 80 to be re-routed back into the loop 23 [Wingdings font/0xE0] 35 [Wingdings font/0xE0] 22); and 	returning the plant to the power-generating mode (“operation of the BWR plant in the next new operation cycle is started,” ¶ 140).
Regarding claim 2, JP727 anticipates all the elements of the parent claim and additionally teaches wherein an average temperature of said treatment solution over the course of the first treatment period is less than 100°C (JP727’s treatment occurs at 90°C, e.g., ¶¶ 22, 55, 56, 58, 64, 69, 70, 71, 73, 75, 76, 77, 105, 111, 120, 131, 139).
Regarding claim 3, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said treatment solution is maintained throughout the 20 first treatment period at a temperature less than 150°C (JP727’s treatment occurs at 90°C, e.g., ¶¶ 22, 55, 56, 58, 64, 69, 70, 71, 73, 75, 76, 77, 105, 111, 120, 131, 139).
Regarding claim 6, JP727 anticipates all the elements of the parent claim and additionally teaches adjusting the pH of the treatment solution to at least pH 7 (“increasing a pH into the circulation pipeline…having a pH in a range between 4.8 to ; “pH of 8.0,” ¶¶ 111, 139).
Regarding claim 7, JP727 anticipates all the elements of the parent claim and additionally teaches wherein prior to said providing, the portion of the first coolant loop had been previously exposed to radioactive corrosion products while the plant was in the power-generating mode (“A film of iron oxide containing a radionuclide is formed on the inner surface of the purification system pipe 20 of the BWR plant that has experienced operation,” ¶ 54). 
Regarding claim 8, JP727 anticipates all the elements of the parent claim and additionally teaches wherein the first coolant loop comprises a primary coolant loop of the nuclear power plant (the coolant flowing in the loop 23 [Wingdings font/0xE0] 35 [Wingdings font/0xE0] 22 is the same primary coolant from pipe 17 that is connected via pipe 20). 
Regarding claim 9, JP727 anticipates all the elements of the parent claim and additionally teaches wherein the first coolant loop comprises a coolant loop of a boiling water reactor of the nuclear power plant (“boiling water reactor,” solution, first page).
Regarding claim 10, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said solution comprises at least 0.5 ppm zinc (“the zinc concentration…becomes 150 ppm,” ¶ 70)
Regarding claim 11, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said solution comprises an organic carrier (“zinc formate,” ¶ 70, Examiner notes the chemical formula of zinc formate is C2H2ZnO4).
Regarding claim 15, JP727 anticipates all the elements of the parent claim and additionally teaches heating (60, Fig. 3) the solution that is removed 25from the portion of the first coolant loop (35) before it is transferred into the portion of the second coolant loop (80).
Regarding claim 23, JP727 anticipates all the elements of the parent claim and additionally teaches wherein said treatment period occurs after a chemical 20 decontamination process has been performed to at least partially remove oxides from a surface of the portion of the first coolant loop (“after the iron oxide film containing radionuclide formed on the inner surface of the purification system pipe 20 is removed by reduction decontamination, as described above, zinc is formed on the inner surface of the purification system pipe,” ¶ 89).
Regarding claim 24, JP727 anticipates all the elements of the parent claim and additionally teaches, after said taking of the nuclear power plant from the power-generating mode to the non-power-generating mode, and before said 25providing of the treatment solution within the portion of the first coolant loop: performing a chemical decontamination process on the portion of the first coolant loop to at least partially remove oxides from a surface of the portion of the first coolant loop (“after the iron oxide ).
Regarding claim 49, JP727 anticipates all the elements of the parent claim and additionally teaches wherein returning the plant to the power-generating mode comprises simultaneously pumping coolant through each of the first and second coolant loops (the coolant within the loops comprising pipes 35 and 80 must be entirely evacuated via pumps 24, 58, and 32 so that the subsystem 30 can be disconnected, and the reactor can be returned to normal operations; the reactor cannot return to normal operations if its coolant is still circulating outside of loops 17, so this coolant obviously must first be returned to loops 17, which is only possible by pumping it out of the first and second loops 35, 80 via the provided pumps).
Regarding claim 50, JP727 anticipates all the elements of the parent claim and additionally teaches wherein the first and second coolant loops are configured so as to permit simultaneous recirculation of coolant through the first and second coolant loops (coolant could simultaneously circulate through first coolant loop 23 [Wingdings font/0xE0] 35 [Wingdings font/0xE0] 22 and second coolant loop 80 [Wingdings font/0xE0] 31 [Wingdings font/0xE0] 32 by opening valve 36 but leaving valve 33 open as well). 
Regarding claim 51, wherein, outside a reactor of the nuclear power plant, the first and second coolant loops are separate from each other (as shown in Figure 3, the ). Each of these is its own loop. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 4, 5, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Hettiarachchi (US 2002/0101953).
Regarding claim 4, JP727 anticipates all the elements of the parent claim but does not explicitly state the length of the treatment period. Hettiarachchi does. Hettiarachchi is in the same art area of reducing corrosion in nuclear reactors (abstract) and teaches that a first treatment period is less than 10 days (“Usually, the noble application is carried out over a period ranging from 4 hours to one week,” ¶ 46)
Regarding claim 5, JP727 anticipates all the elements of the parent claim but does not explicitly state the length of the treatment period. Hettiarachchi does. Hettiarachchi is in the same art area of reducing corrosion in nuclear reactors (abstract) and teaches wherein a first treatment period is between 4 hours and 4 25 days (“Usually, the noble application is carried out over a period ranging from 4 hours to one week,” ¶ 46). Examiner notes that this length of time is typical in the industry for a maintenance outage. The skilled would have been motivated to utilize the length of time taught by Hettiarachchi in order to have enough time to reduce corrosion within the plant but not so long as for the utility to lose money. As is well-known in the art, the longer a power plant is shut down for maintenance, the more money the utility loses. Hettiarachchi further teaches that the length of time “will depend on the concentration and temperature conditions,” ¶ 46, which is easily anticipated by the skilled artisan.
Regarding claim 36, JP727 anticipates all the elements of the parent claim and additionally teaches the solution comprises a first treatment solution with a noble metal concentration of less than 500 ppb (JP727 appears to use a noble metal concentration of zero) as well as removing the solution from the portion (described in ¶¶ 78–80, e.g., “when the set time has elapsed…aqueous solution is removed by the cation exchange resin…the film forming aqueous solution…is supplied to the mixed bed resin tower…becomes substantially water by purification…is a waste liquid and is drained into a storage tank,” ¶ 78). 
JP727 does not explicitly state adding noble metals. 
Hettiarachchi does teach this. Hettiarachchi is in the same art area of mitigating corrosion in nuclear reactors (abstract) and, like JP727, also teaches corrosion mitigation via zinc injection and further teaches that, after the first treatment period, and before said removing of the first treatment solution from the portion of the first coolant loop, adding one or more noble metals to the first treatment solution to provide a second treatment solution within the portion of the first coolant loop (Hettiarachchi, claim 1, zinc is added to the water and then noble metals are added);  	allowing the second treatment solution to remain in the portion of the first coolant loop for a third treatment period (e.g., ¶¶ 46-47), and  	removing the second treatment solution from the portion of the first coolant loop (“clean up residual noble metal before plant start-up,” ¶ 49). 
The skilled artisan would have been motivated to add the noble metals into the zinc-containing reactor water as taught by Hettiarachchi because, as described in ¶ 19, noble metal injection after zinc injection can “reduce electrochemical corrosion potential of the alloy components to a level below the critical potential.”

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Ruiz (US 4,756,874).
Regarding claim 13, JP727 anticipates all the elements of the parent claim but does not explicitly state wherein the zinc is isotopically depleted in Zn-64. However, this practice is well-known, as taught by Ruiz. 
Ruiz is in the same art area of zinc injection into coolant loops of nuclear power plants (abstract) and teaches injecting zinc wherein the zinc is isotopically depleted in Zn-64: “The present invention provides for using zinc which has a lower content of 64Zn isotope than naturally occurring zinc,” col. 1, ll. 26-28. The skilled artisan would have been motivated to utilize the 64Zn-depleted zinc of Ruiz in the system of JP727 in order to reduce the radioactivity created by the injection of the zinc itself, col. 1, ll. 19-23 and col. 1, ll. 26-37. 
Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Andresen (US 2006/0243602).
Regarding claim 12, JP727 anticipates all the elements of the parent claim but does not explicitly state that the zinc is in the form of zinc acetate. 
Andresen does teach this. Andresen is in the same art area of mitigating corrosion in nuclear reactors (abstract) and teaches corrosion mitigation via zinc injection, wherein the zinc is in the form of zinc acetate (“zinc acetate,” ¶ 45). It would have been obvious for the ordinary skilled artisan to have used the zinc acetate as taught by Andresen within the corrosion mitigation technique of JP727, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Andresen teaches that it is known in the art to use any number of forms of zinc in solution: “zinc oxide, or, or zinc nitrate, or zinc acetate, or any other organo-metallic compound containing zinc, or combinations thereof,” ¶ 45. The skilled artisan is well-aware of the benefits and consequences of using different forms of zinc in solution and can easily predict the outcome of modifying the zinc compound. The skilled artisan may be motivated to utilize zinc acetate, as it is generally cheaper and more widely available than some other forms of zinc. 


Regarding claim 16, JP727 anticipates all the elements of the parent claim but does not explicitly state wherein said solution comprises at least one noble metal.
Andresen does teach this. Andresen is in the same art area of mitigating corrosion in nuclear reactors (abstract) and teaches corrosion mitigation via zinc injection, wherein a noble metal is also in the solution: “applying noble metals…and applying zinc,” ¶ 16 and “introducing a plurality of catalytic nanoparticles,” ¶ 27. The ordinary skilled artisan would have been motivated to add the noble metal(s) of Andresen to the zinc solution of JP727 because the addition of noble metals allows the zinc to do its job better, as explained by Andresen in ¶ 16 and ¶ 27: “[S]tress corrosion cracking is substantially reduced or mitigated by lowering the corrosion potential (e.g., by applying noble metals, hydrogen, etc.) and applying zinc, such that the lowered corrosion potential enables zinc to penetrate or incorporate more easily into oxide films of the various structures (e.g., pipes, turbines, pressure vessels, etc.)” and “lowering corrosion potential conditions involves introducing…nanoparticles of palladium, platinum…thereby reducing the concentration of at least one oxidizing species…and, hence, achieving a lowering of the corrosion potential.”  

Regarding claim 17, the above-described combination of JP727 with Andresen teaches all the elements of the parent claim, and Andresen also teaches wherein said at least one noble metal comprises platinum, rhodium, palladium or iridium (¶ 27). The skilled artisan would have been motivated to utilize these noble metals for the reasons described above in response to claim 16.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Hettiarachchi and Yaita (US 2012/0069949).
Regarding claim 21, JP727 anticipates all the elements of the parent claim but does not explicitly teach the claimed verification. 
Hettiarachchi and Yaita are in the same art area of metallic deposition for corrosion treatment in nuclear technologies (abstract) and teach, between said removing of the treatment solution from the portion of the first coolant loop and said returning:10  	verifying a concentration of adherent metal particles adhering to one or more surfaces of the portion of a first coolant loop (Yaita, Fig. 7 shows the amount of deposited corrosion prevention metal on the surface of a component, verified after “a fixed period of time” of deposition, ¶ 54; “the result of cohesively depositing the titanium dioxide of a titanium oxide on the metal after the chemical decontamination operation,” ¶ 53); and  	verifying a concentration of adherent noble metal particles adhering to one or more surfaces of the portion of the first coolant loop (Hettiarachchi, “After completion of the application process, the plant will proceed to its normal outage related activities, while the RWCU system is still in operation in order to clean up residual noble metal before plant start-up. Confirmation of deposition of noble metal on the internal surface of the reactor and components thereof is accomplished by….surface analysis of accessible regions and analyzing for noble metal content…” ¶ 49; see also ¶ 42).
The skilled artisan would have been motivated to utilize the deposition verification of Hettiarachchi and Yaita within the process of JP727 in order to ensure that JP727’s zinc and noble metal application was successful. Both Hettiarachchi (¶ 20) (¶ 14) seek to reduce future adherence of radioactive deposits, and thus the skilled artisan would be motivated to confirm that the zinc and noble metal deposits were successful. Verifying the success of these deposits would not have produced any unexpected results and this verification would be easily and best performed during the outage to reduce radiation exposure to plant personnel. 
Regarding claim 22, JP727 anticipates all the elements of the parent claim but does not explicitly teach the claimed verification. Hettiarachchi is in the same art area of reducing corrosion in nuclear reactors (abstract) and teaches, between said removing of the treatment solution from the portion of the first coolant loop and said returning: verifying a concentration of adherent zinc particles adhering to one or more surfaces of the portion of the first coolant loop (“After completion of the application process, the plant will proceed to its normal outage related activities, while the RWCU system is still in operation in order to clean up residual noble metal before plant start-up. Confirmation of deposition of noble metal on the internal surface of the reactor and components thereof is accomplished by….surface analysis of accessible regions and analyzing for noble metal content…” ¶ 49).
The skilled artisan would have been motivated to utilize the deposition verification of Hettiarachchi within the process of JP727 in order to ensure that JP727’s zinc and noble metal application was successful. Hettiarachchi seeks to reduce future adherence of radioactive deposits (e.g., ¶ 20), and thus the skilled artisan would be motivated to confirm that the noble metal deposits were successful. Verifying the success of these deposits would not have produced any unexpected results and this . 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JP727 in view of Hettiarachchi and Varrin (EP 2348142 B1). 
Regarding claim 31, JP727 anticipates all the elements of the parent claim but does not explicitly state providing a second treatment comprising one or more noble metals. 
Hettiarachchi is in the same art area of mitigating corrosion in nuclear reactors (abstract) and, like JP727, also teaches corrosion mitigation via zinc injection and further teaches that said zinc injection is followed by noble metal injection (Hettiarachchi, claim 1, zinc is added to the water and then noble metals are added). 
The skilled artisan would have been motivated to add the noble metals into the zinc-containing reactor water as taught by Hettiarachchi because, as described in ¶ 19, noble metal injection after zinc injection can “reduce electrochemical corrosion potential of the alloy components to a level below the critical potential.”
Hettiarachchi does not explicitly disclose that the noble metals are added after the zinc solution is removed. 
Varrin does teach this. Varrin is in the same art area of reducing corrosion in nuclear reactors (e.g., ¶ 62) and teaches (e.g., see claims 13 and 14)  	the solution comprises a first treatment solution (“first aqueous cleaning solution”), and the method further comprises, after said providing and removing of the first treatment solution, and before said returning of the plant to the power-generating mode, providing a second treatment solution (“removing substantially all of a first ); 26 WO 2018/027030 PCT/US2017/045295allowing the second treatment solution to remain in the portion of the first coolant loop for a third treatment period (“second treatment period”), and removing the second treatment solution from the portion of the first coolant loop (“removing substantially all of the second aqueous cleaning solution after the second treatment period”).
The skilled artisan would have been motivated to utilize the removal of the first treatment solution as taught by Varrin because, as explained by Hettiarachchi in ¶ 16, it was known in the art at the time the invention was made that “the presence of zinc ions in the water has a negative influence on the active noble metal species available for the noble metal incorporation process.” Therefore, the skilled artisan would have been motivated to remove at least some of the zinc prior to performing the noble metal injection. 
Regarding claim 32, the above-described combination of JP727 with Hettiarachchi and Varrin teaches all the elements of the parent claim, and Hettiarachchi additionally teaches wherein a concentration of noble metal in the first treatment solution is less than 500 ppb (¶ 30, ¶ 39). The skilled artisan would have been motivated to utilize less than 500 ppb of noble metals as taught by Hettiarachchi so that the pipe surfaces are “not covered completely with metal” ¶ 41 but “sufficient such that when present on the metal component after incorporation, the ECP is lowered below the critical potential required for mitigation from stress corrosion cracking with very low . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646